Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/070,372.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claim 1 of copending Application No. 17/070,372.  Specifically, the claim 1 of copending Application No. 17/070,372 is the same elements, same function, and same result as claims of present application.  Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).

"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).  
Co-Pending Application No. 17/070,372
Instant Application
Claim 1. A method comprising: instantiating one or more virtual storage controllers; instantiating one or more virtual storage devices each including multiple storage tiers; and constructing a virtual storage system in which the one or more virtual storage devices are coupled to each of the one or more virtual storage controllers.
Claim 7. The method of claim 1 further comprising migrating a dataset from the virtual storage system to another virtual storage system, wherein at least one of the virtual storage systems is an on-premises virtual storage system utilizing on-premises physical storage resources.
Claim 1. A method comprising: constructing a virtual storage system in which the one or more virtual storage devices are coupled to each of one or more virtual storage controllers; and replicating a dataset from the virtual storage system to another virtual storage system, wherein at least one of the virtual storage systems is an on-premises virtual storage system utilizing on-premises physical storage resources.



Claim Objections
Claims 8 and 10 are objected to because of the following informalities:
Claims 8 and 10 are duplicated.  Please cancel any one of two claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharadwaj et al. (US Pub. 2017/0132027).

Regarding independent claims 1, 12 and 18, Bharadwaj discloses a method comprising: constructing a virtual storage system (Fig.4: system) in which the one or more virtual storage devices (Fig.4: First virtual storage appliance 402(1) and Second virtual storage appliance 402(2)) are coupled to each of the one or more virtual storage controllers (Fig.4: First set of virtual machines 214 and Second set of virtual machines 404).
replicating (i.e., transfer) a dataset (Fig.4: dataset 408(3)-> requested data 122) from the virtual storage system (Fig.4: second virtual storage appliance 208) to another virtual storage system (Fig.4: first virtual storage appliance 202) (Fig.3: transfer the requested data from the second virtual storage appliance to the first virtual storage appliance), wherein at least one of the virtual storage systems is an on-premises virtual storage system (Fig.4: second virtual storage appliance 208) utilizing on-premises physical storage resources ([0022]: system 100 may also include a coordination module 108 that may determine that a second virtual storage appliance is responsible for caching the requested data from a remote data source. The term “remote data source,” as used herein, generally refers to a data source outside of the cloud environment of the virtual storage appliances that is accessible through a network. Examples of remote data sources may include, without limitation, a data server, an on-premise storage appliance.  Thus, the second virtual storage appliance is an on-premises virtual storage system utilizing on-premises physical storage resources).
Regarding claim 2, Bharadwaj teaches wherein the one or more virtual storage devices each (Fig.4: First virtual storage appliance 402(1)) include local storage (Fig.4: Local data cache 406(1)).
Regarding claim 3, Bharadwaj teaches wherein the one or more virtual storage devices are attached to cloud-based object storage ([0005] In one embodiment, the first virtual storage appliance may include a cloud-based storage controller that manages a local data cache for a hypervisor running the first set of virtual machines in a cloud environment containing the second virtual storage appliance).
Regarding claim 4, Bharadwaj teaches wherein the virtual storage system is cloud-based virtual storage system created using services offered by a cloud services provider ([0005] In one embodiment, the first virtual storage appliance may include a cloud-based storage controller that manages a local data cache for a hypervisor running the first set of virtual machines in a cloud environment containing the second virtual storage appliance).
Regarding claim 5, Bharadwaj teaches wherein the one or more virtual controllers are implemented in respective cloud computing instances of a cloud platform; and wherein the one or more virtual storage devices are implemented in respective cloud computing instances of the cloud platform ([0005] In one embodiment, the first virtual storage appliance may include a cloud-based storage controller that manages a local data cache for a hypervisor running the first set of virtual machines in a cloud environment containing the second virtual storage appliance).
Regarding claim 6, Bharadwaj teaches wherein the virtual storage system is an on-premises virtual storage system created a virtual environment supported by on-premises physical storage resources ([0022]: system 100 may also include a coordination module 108 that may determine that a second virtual storage appliance is responsible for caching the requested data from a remote data source. The term “remote data source,” as used herein, generally refers to a data source outside of the cloud environment of the virtual storage appliances that is accessible through a network. Examples of remote data sources may include, without limitation, a data server, an on-premise storage appliance).
Regarding claims 7, 13 and 19, Bharadwaj teaches migrating a dataset from the virtual storage system to another virtual storage system, wherein at least one of the virtual storage systems is an on-premises virtual storage system utilizing on-premises physical storage resources ([0022]: system 100 may also include a coordination module 108 that may determine that a second virtual storage appliance is responsible for caching the requested data from a remote data source. The term “remote data source,” as used herein, generally refers to a data source outside of the cloud environment of the virtual storage appliances that is accessible through a network. Examples of remote data sources may include, without limitation, a data server, an on-premise storage appliance.  Thus, the second virtual storage appliance is an on-premises virtual storage system utilizing on-premises physical storage resources).
Regarding claims 8, 10, 14, 16 and 21, Bharadwaj teaches migrating a dataset from an on-premises virtual storage system (Fig.4: second virtual storage appliance 208) to a native environment executing on a physical storage system (Fig.4: first virtual storage appliance 202) (Fig.3: transfer the requested data from the second virtual storage appliance to the first virtual storage appliance).
Regarding claims 9 and 15, Bharadwaj teaches instantiating the one or more virtual storage controllers; and instantiating the one or more virtual storage devices each including multiple storage tiers (Fig.4).
Regarding claims 11 and 17, Bharadwaj teaches exposing a first set of interfaces to a first role for the virtual storage system, wherein the first set of interfaces configure a physical environment hosting the virtual storage system (Fig.2: second virtual storage appliance 208); and exposing a second set of interfaces to a second role for the virtual storage system, wherein the second set of interfaces configure virtual components in the virtual storage system (Fig.2: first set of virtual machines 214) (Fig.2 and [0029]: In the example of FIG. 2, and as will be explained in greater detail below, server 206 may include remote data source 210 that maintains data for a multitude of virtual machines. Data may be copied, via network 204, from remote data source 210 to networked VSAs. For example, as shown in FIG. 2, requested data 122 may be assigned to and cached at second virtual storage appliance 208. Virtual machine 216 may then send request 212 for requested data 122 to first virtual storage appliance 202, which is responsible for providing data to all virtual machines within first set of virtual machines 214. First virtual storage appliance 202 may determine requested data 122 is not in its own cache and subsequently determine that requested data 122 is assigned to second virtual storage appliance 208. Next, first virtual storage appliance 202 and second virtual storage appliance 208 may coordinate to transmit requested data 122 from second virtual storage appliance 208 to first virtual storage appliance 202. First virtual storage appliance 202 may then finally provide requested data 122 to virtual machine 216.).

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135